Exhibit 10.1

 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

THIS AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”) is made as
of February 15, 2012, by and among (i) GSE Holding, Inc., a Delaware corporation
(the “Company”), (ii) Code Hennessy & Simmons IV LP, a Delaware limited
partnership (“CHS”), (iii) CHS Associates Fund IV, L.P. (“CHS Associates”) and
(iv) each of the other Persons who is not a member of the CHS Group (as defined
below) listed on the signature pages attached hereto or who otherwise hereafter
becomes a party to this Agreement by executing a Joinder to this Agreement (each
a “Minority Stockholder”).  Members of the CHS Group and the Minority
Stockholders are collectively referred to herein as the “Stockholders,” and are
individually referred to herein as a “Stockholder.”  Unless otherwise indicated
herein, capitalized terms used herein are defined in Section 7 hereof.

 

WHEREAS, the Stockholders are parties to that certain Stockholders Agreement,
dated as of May 18, 2004, as amended May 2, 2006 (the “Original Stockholders
Agreement”);

 

WHEREAS, Section 11(a) of the Original Stockholders Agreement provides that the
Original Stockholders Agreement may be amended only with the consent of (i) the
Company, (ii) CHS and (iii) the owners of a majority of Stockholder Shares (as
defined in the Original Stockholders Agreement);

 

WHEREAS, the parties to this Agreement own a majority of Stockholder Shares (as
defined in the Original Stockholders Agreement) outstanding on the date hereof;

 

WHEREAS, the Company has filed a Registration Statement with the Securities and
Exchange Commission (the “SEC”) on Form S-1 under the Securities Act to sell
shares of its Common Stock in an initial public offering (“IPO”); and

 

WHEREAS, upon consummation of the IPO, the parties desire to (1) amend and
restate the Original Stockholders Agreement as set forth herein and (2) to
release from this Agreement all stockholders who were a party to the Original
Stockholders Agreement and not expressly a signatory to this Agreement.

 

NOW, THEREFORE, the parties to this Agreement agree as follows:

 

1.                                      Transfer of Stockholder Shares.

 

(a)                                 The Minority Stockholders have entered into
lockup agreements with the underwriters engaged in connection with the IPO. 
During each calendar quarter during which sales of Stockholder Shares are
permitted to be made in accordance with any agreements (“Lockup Agreements”)
with the underwriters engaged in connection with a Public Sale, and during each
calendar quarter following the termination of the Lockup Agreements, any
Minority Stockholder that desires to Transfer Stockholder Shares in an Open
Market Transaction may only do so in accordance with the Lockup Agreements.  A
Minority Stockholder that desires to Transfer Stockholder Shares shall deliver a
written notice to the Board setting forth the number of Stockholder Shares that
such Minority Stockholder desires to sell in Open Market Transactions at least
thirty (30) days prior to the date that such Minority Stockholder sells such
Stockholder Shares, which notice shall

 

--------------------------------------------------------------------------------


 

also confirm to the Board that such transfer is permitted by the terms of the
Lockup Agreements.  The provisions of this Section 1 shall terminate and have no
force or effect if at any time the CHS Group collectively own less than ten
percent (10%) of the outstanding Common Stock.

 

(b)                                 In addition to the foregoing, (i) for a
period of one year following the consummation of the IPO, 100% of the
Stockholder Shares to be issued to Mark C. Arnold (“Arnold”) pursuant to
Section 1(a)(x) of that certain IPO Bonus and Dividend Bonus Letter Agreement,
dated September 16, 2010 and as amended December 2, 2011, by and between Arnold
and the Company (such shares, the “IPO Shares”), may not be Transferred without
CHS’ prior written consent and (ii) for a period of two years following the
consummation of the IPO, 50% of the IPO Shares may not be Transferred without
CHS’ prior written consent.

 

2.              Voting Agreement; Board Nomination Rights.

 

(a)         At all times during the term of this Agreement, each Stockholder
shall Vote its Stockholder Shares and take all other necessary or desirable
actions within such Stockholder’s control or power (including attendance at
meetings in person or by proxy for purposes of obtaining a quorum and execution
of written consents in lieu of meetings) to cause the Board (and, if requested
by CHS, any board of directors, board of managers or similar governing body of
any Subsidiary) to be comprised of at least one director (the “Fund Director”)
as designated by CHS from time to time for so long as the CHS Group collectively
owns at least five percent (5%) of the outstanding Common Stock.  CHS shall have
the right to remove the Fund Director at any time, and to fill any vacancy
arising from time to time with respect to the Fund Director.  The Fund Director
need not be a resident of the State of Delaware.

 

(b)         In addition, so long as the CHS Group collectively own at least five
percent (5%) of the outstanding Common Stock, CHS shall have the right to
designate an observer reasonably acceptable to the Company (the “Observer”) to
attend each meeting of the Board; provided, however, that the Observer may be
excluded from all or a portion of any such Board meeting if in the judgment of
legal counsel to the Company, such exclusion is necessary to preserve the
attorney-client privilege during such meeting or portion thereof.  The Observer
shall be entitled to receive notice of all Board meetings in the same manner and
at the same time as the members of the Board and shall be entitled to
participate in all Board meetings, but the Observer shall not be entitled to
vote on any matters submitted to the Board.  The appointment of the Observer to
the Board shall not limit the ability of the Board to take action without a
meeting so long as such action is permissible under applicable law and this
Agreement.  Each Observer agrees to keep strictly confidential the topics and
substance of discussions that occur at the Board meeting as well as any
information presented or otherwise obtained at or in connection therewith.

 

3.              Management, Consultation, Examination.

 

(a)         For so long as CHS owns any Stockholder Shares: (i) representatives
of CHS shall be entitled to meet, discuss, consult and advise management of the
Company and its

 

2

--------------------------------------------------------------------------------


 

Subsidiaries on significant business issues, including the Company’s and such
Subsidiaries’ management’s affairs, finances, accounts and proposed operating
plans; (ii) the management of the Company and each of such Subsidiaries shall
meet with the representatives of CHS regularly for such consultation and advice
and to review progress in achieving said plans, including management’s proposed
annual operating plans, and the Company agrees to give due consideration to the
advice given and any proposals made by CHS; and (iii) the Company and each such
Subsidiary shall permit representatives of CHS to examine the books and records,
including all balance sheets, documents, reports and other information, of the
Company and such Subsidiary and inspect its facilities at such times as CHS
shall determine. The foregoing shall not be deemed to constitute an exhaustive
list of the management rights that CHS shall have with respect to the Company
and its Subsidiaries. The rights set forth herein are in addition to, and not in
limitation of, the rights of CHS as an investor of the Company.

 

(b)         Notwithstanding the foregoing, if at any time United States counsel
for the CHS reasonably concludes that the rights granted in this Agreement
should be altered in order to permit or preserve the qualification of the
investment of CHS in the Company as a “venture capital investment” or otherwise
to ensure that the assets of CHS are not considered “plan assets” for the
purposes of the Employee Retirement Income Security Act of 1974, as amended, the
Company agrees to amend this Agreement to effect any such alteration reasonably
requested by CHS, provided, however, that no such alteration would have an
adverse effect on the Company, its Subsidiaries or the other Stockholders.

 

4.              Indemnification. To the extent allowable under applicable law,
each Fund Director shall be indemnified and held harmless by the Company from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such member in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action or failure to act and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or By-Laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.  The Company
hereby acknowledges that the Fund Director may have certain rights to
indemnification, advancement of expenses and/or insurance provided by members of
the CHS Group.  The Company hereby agrees (i) that the Company is the indemnitor
of first resort (i.e., its obligations to the Fund Director are primary and any
obligation of the CHS Group to advance expenses or to provide indemnification
for the same expenses or liabilities incurred by the Fund Director are
secondary), (ii) that the Company shall be required to advance the full amount
of expenses incurred by the Fund Director and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Company’s Certificate of Incorporation or By-laws (or any
other agreement between the Company and the Fund Director), without regard to
any rights the Fund Director may have against the CHS Group and (iii) that the
Company irrevocably waives, relinquishes and releases the CHS Group from any and
all claims against the CHS Group for contribution, subrogation or

 

3

--------------------------------------------------------------------------------


 

any other recovery of any kind in respect thereof.  The Company further agrees
that no advancement or payment by the CHS Group on behalf of Fund Director with
respect to any claim for which Fund Director has sought indemnification from the
Company shall affect the foregoing and the CHS Group shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of a Fund Director against the Company.  The
Company and the Fund Director agree that the CHS Group is an express third party
beneficiaries of the terms of this Section 4.

 

5.              Financial Information Rights.  As soon as available, the Company
shall deliver to CHS, for so long as CHS owns any Stockholder Shares: (a) the
audited consolidated balance sheet and statements of income, changes in
stockholders’ equity and of cash flows of the Company as at the end of each
fiscal year; (b) the unaudited consolidated balance sheet and statements of
income, changes in stockholders’ equity and of cash flows of the Company as at
the end of each fiscal quarter; (c) the regularly prepared internal monthly
financial statements; and (d) the annual operating budget of the Company for the
forthcoming fiscal year.

 

6.              Sale of the Company.

 

(a)         If the Board and CHS approve a Sale of the Company to an Independent
Third Party (an “Approved Sale”), each Stockholder shall vote for, consent to
and raise no objections against such Approved Sale. If the Approved Sale is
structured as a (i) merger or consolidation, each Stockholder shall waive any
dissenters’ rights, appraisal rights or similar rights in connection with such
merger or consolidation or (ii) sale of stock, each Stockholder shall agree to
sell all of his Stockholder Shares and rights to acquire Stockholder Shares on
the terms and conditions approved by the Board and CHS; provided that such terms
and conditions are no less favorable to the Minority Stockholders than the terms
and conditions applicable to CHS and its Affiliates and; provided further that
CHS may require each of the Minority Stockholders to sell the same percentage of
his, her or its securities as CHS is selling of its securities, on the same
terms as CHS and its Affiliates. Each Stockholder shall take all necessary or
desirable actions in connection with the consummation of the Approved Sale as
reasonably requested by the Company.

 

(b)         The obligations of Stockholders with respect to the Approved Sale of
the Company are subject to the satisfaction of the following conditions:
(i) upon the consummation of the Approved Sale, each Stockholder (in his, her or
its capacity as such) shall have the right to receive the same form of
consideration and the same amount of consideration per share for each class of
Stockholder Shares held by such holder applicable to each class; (ii) if any
holders of a class of Stockholder Shares are given an option as to the form and
amount of consideration to be received or any other right or benefit with
respect to the Approved Sale, each holder of such class of Stockholder Shares
shall be given the same option, right or benefit (other, in the case of clause
(i) or this clause (ii), than any option, right or benefit to be received by a
Stockholder on account of such person’s employment relationship with the Company
(e.g., stay bonus, noncompetition agreement, right to reinvest or roll over
equity, etc.)); and (iii) each holder of then currently exercisable rights to
acquire shares of a class of Stockholder Shares shall be given an opportunity to
either (A) exercise such rights prior to the consummation of the Approved Sale
and participate in such sale as holders of such class of Stockholder Shares or
(B) upon the

 

4

--------------------------------------------------------------------------------


 

consummation of the Approved Sale, receive in exchange for such rights
consideration equal to the amount determined by multiplying (1) the same amount
of consideration per share of a class of Stockholder Shares received by holders
of such class of Stockholder Shares in connection with the Approved Sale less
the exercise price per share of such class of Stockholder Shares of such rights
to acquire such class of Stockholder Shares by (2) the number of shares of such
class of Stockholder Shares represented by such rights.

 

(c)          Each Stockholder will bear his, her or its pro rata share (based
upon the number of shares of Common Stock to be sold) of the reasonable
out-of-pocket costs of any sale of Stockholder Shares pursuant to an Approved
Sale to the extent such costs are incurred for the benefit of all such holders
of Stockholder Shares and are not otherwise paid by the Company or the acquiring
party. Costs incurred by Stockholders on their own behalf will not be considered
costs of the Approved Sale.  If requested by CHS, each Stockholder transferring
Stockholder Shares pursuant to an Approved Sale shall be obligated, severally,
not jointly, to join on a pro rata basis (based on the number of shares of
Common Stock to be sold) in any indemnification or other obligations that are
part of the terms and conditions of the Approved Sale (other than any such
obligations that relate specifically to a particular Stockholder, such as
indemnification with respect to representations and warranties given by a
Stockholder regarding such Stockholder’s title to and ownership of Stockholder
Shares) (the “Company Indemnity Obligations”). Notwithstanding the foregoing, no
Stockholder shall be obligated in connection with any Approved Sale to agree to
indemnify or hold harmless the transferees with respect to Company Indemnity
Obligations in an amount in excess of the net proceeds paid to such Stockholder
in connection with the Approved Sale.

 

(d)         In the event of a sale or exchange by the holders of Stockholder
Shares of all or substantially all of the Stockholder Shares by sale, merger
recapitalization, reorganization, consolidation, combination or otherwise,
including an Approved Sale, the Company and each Stockholder shall take all
necessary and desirable actions in order that each holder of Stockholder Shares
shall receive in exchange for such holder’s Stockholder Shares the same portion
of the aggregate consideration from such sale or exchange that such holder would
have received if such aggregate consideration had been distributed by the
Company in complete liquidation pursuant to the rights and preferences set forth
in the Company’s Certificate of Incorporation as in effect immediately prior to
such exchange.

 

(e)          In order to secure each Minority Stockholder’s obligation to vote
his, her or its Stockholder Shares entitled to vote thereon and other voting
securities of the Company in accordance with the provisions of this Agreement,
each Minority Stockholder who is an individual hereby appoints the CHS Appointee
(as in effect from time to time) as his true and lawful proxy and
attorney-in-fact, with full power of substitution, to vote all of his
Stockholder Shares and other voting securities of the Company for the matters
expressly provided for in this Agreement. The CHS Appointee may exercise the
irrevocable proxy granted to him hereunder at any time any Minority Stockholder
who is an individual fails to comply with the provisions of this Section 6. The
proxies and powers granted by each Minority Stockholder who is an individual
pursuant to this Section 6(d) are coupled with an interest and are given to
secure the performance of such Minority Stockholder’s obligations under this
Section 6. Such proxies and

 

5

--------------------------------------------------------------------------------


 

powers shall be irrevocable, and shall survive the death. incompetency,
disability or bankruptcy of such Minority Stockholder and the subsequent holders
of his, her or its Stockholder Shares.

 

7.              Definitions.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
vote a majority of the securities having voting power for the election of
directors (or other Persons acting in similar capacities) of such Person or
otherwise to direct or cause the direction of the management and policies of
such Person through the ownership of voting securities, by contract or
otherwise.  For purposes of this Agreement, no Stockholder shall by reason of
this Agreement be deemed to be an Affiliate of any other Stockholder or of the
Company.

 

“Board” means the board of directors of the Company.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Certificate of Incorporation” means the Company’s Certificate of Incorporation
as the same may be amended from time to time.

 

“CHS Group” means CHS, CHS Associates and each other Person who becomes a party
to this Agreement who is designated as a member of the CHS Group in writing by
CHS.

 

“Common Stock” means, collectively, the Company’s common stock, par value $.01
per share, and any capital stock of any class or series of capital stock of the
Company hereafter authorized which is not limited to a fixed sum or percentage
of par or stated value in respect to the rights of the holders thereof to
participate in dividends or in the distribution of assets upon any liquidation,
dissolution or winding up of the Company.

 

“Fully-Diluted Basis” means assuming the exercise of all Share Equivalents
(except unvested Share Equivalents that are subject to vesting and Share
Equivalents that are not then exercisable). A determination under this Agreement
(including regarding the number of any securities held or outstanding) shall be
made on a Fully-Diluted Basis if (and only if) this Agreement expressly states
that it shall be so made.

 

“Independent Third Party” means any Person, who immediately prior to the
contemplated transaction (i) does not own in excess of 10% of the Company’s
Common Stock on a Fully-Diluted Basis (a “10% Owner”) and (ii) is not
controlling, controlled by or under common control with any such 10% Owner.

 

“IPO Overallotment Option” means the option granted to the underwriters in the
IPO to purchase additional Common Stock on the same terms and conditions as the
Common Stock being offered to the public in the base IPO within 30 days of the
pricing of the IPO.

 

6

--------------------------------------------------------------------------------


 

“Open Market Transactions” means any Transfer of Shares by a Minority
Stockholder in the open market following the IPO.

 

“Person” means an individual, corporation, partnership, association, trust,
limited liability company, joint venture, unincorporated organization or any
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

 

“Public Sale” means any sale pursuant to a registered public offering under the
Securities Act and, at any time after such registered public offering, any sale
to the public pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act effected through a broker; dealer or market maker at a time when the Company
is a reporting company under the Securities Exchange Act of 1934 and has filed
all reports required thereunder.

 

“Sale of the Company” means (i) any sale, transfer or issuance or series of
sales, transfers and/or issuances of capital stock of the Company by the Company
or any holders thereof (including without limitation, any merger, consolidation
or other transaction or series of related transactions having the same effect)
which results in any Person or group of Persons (as the term “group” is used
under the Securities Exchange Act), other than CHS or its Affiliates, owning
capital stock of the Company possessing the voting power (under ordinary
circumstances) to elect a majority of the Board, and (ii) any sale or transfer
of all or substantially all of the assets of the Company and its subsidiaries in
any transaction or series of transactions (other than sales in the ordinary
course of business) to any Person or group of Persons (as the term “group” is
used under the Securities Exchange Act), other than CHS or its Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Laws” means the Securities Act and the Securities Exchange Act of
1934, as amended, and the rules promulgated thereunder.

 

“Share Equivalents” means any (i) warrants, options or other rights to subscribe
for, purchase or otherwise acquire any Common Stock, or (ii) any securities
convertible, exercisable into or exchangeable for Common Stock.

 

“Stockholder Shares” means (i) any capital stock of the Company purchased or
otherwise acquired by any Stockholder, (ii) any warrants, options, or other
rights to subscribe for or to acquire, directly or indirectly, capital stock of
the Company, whether or not then exercisable or convertible, (iii) any
indebtedness of the Company which, by its terms, is designated as Stockholder
Shares for purposes of this Agreement, (iv) any stock, notes, or other
securities which are convertible into or exchangeable for, directly or
indirectly, capital stock of the Company, whether or not then convertible or
exchangeable, (v) any capital stock of the Company issued or issuable upon the
exercise, conversion, or exchange of any of the securities referred to in
clauses (i) through (iv) above, and (vi) any securities issued or issuable
directly or indirectly with respect to the securities referred to in clauses
(i) through (v) above by way of stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation, or other
reorganization. As to any particular shares constituting Stockholder Shares,
such shares will cease to be Stockholder Shares when they have been
(x) effectively registered under the Securities Act and disposed of in
accordance with the registration

 

7

--------------------------------------------------------------------------------


 

statement covering them or (y) sold to the public through a broker, dealer or
market maker pursuant to Rule 144 (or any similar provision then in force) under
the Securities Act.

 

“Subsidiary” means, at any time, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time owned or controlled directly or indirectly by such Person.

 

“Transfer” means, with respect to any Common Stock, to sell, assign, dispose of,
exchange, or otherwise directly transfer such Common Stock or agree or commit to
do any of the foregoing, except for any Transfers to an Affiliate not otherwise
prohibited hereby.

 

“Vote” means to vote or to grant any consent or approval.

 

8.               Amendment of Agreement.  This Agreement may be amended by the
Company with the written consent of the CHS Group and the Minority Stockholders
owning a majority of the shares of Stockholder Shares then owned by the Minority
Stockholders; provided, however that (a) the written consent of the Minority
Stockholders shall not be required for any proposed amendment, restatement or
modification of this Agreement in connection with any Minority Investor becoming
a party to this Agreement following the date hereof; (b) in no event shall any
such amendment, restatement or modification materially and adversely affect the
rights or obligations of any one Stockholder, as applicable, without the prior
written consent of such Stockholder, as applicable, unless such amendment
materially and adversely affects the same rights and obligations of all
Stockholders in the same legal and economic manner; (c) in no event shall any
such amendment, restatement or modification materially and adversely affect the
rights or obligations of any Minority Stockholder without the prior written
consent of such Minority Stockholder; and (d) copies of any amendments to this
Agreement will be provided to each Minority Stockholder pursuant to Section 20.

 

9.               Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their heirs, representatives, successors
and permitted assigns including permitted transferees to the extent provided for
in this Agreement.

 

10.         Termination of Status of Stockholder. From and after the date that a
Stockholder ceases to own any Stockholder Shares, such Person shall no longer be
deemed to be a Stockholder for purposes of this Agreement and all rights and
obligations such Person may have hereunder shall terminate.

 

11.         Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

 

12.         Governing Law. This Agreement shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the State of Delaware applicable to contracts
made in that State.

 

13.         Consent to Jurisdiction.  The parties hereto irrevocably consent and
submit to the exclusive jurisdiction of any local, state or federal court within
the County of Cook in the

 

8

--------------------------------------------------------------------------------


 

State of Illinois for enforcement of this Agreement. All Stockholders
irrevocably waive any objection they may have to venue or the defense of an
inconvenient forum to the maintenance of such actions or proceedings to enforce
this Agreement.

 

14.         WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
COUNTERCLAIM OR CROSS COMPLAINT IN CONNECTION WITH ANY ACTION OR OTHER
PROCEEDING BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY OR PARTIES HERETO
WITH RESPECT TO ANY MATTER ARISING OUR OF OR IN ANY WAY CONNECTED WITH OR
RELATED TO, THIS AGREEMENT OR ANY PORTION THEREOF, WHETHER BASED UPON
CONTRACTUAL, STATUTORY, TORTUOUS OR OTHER THEORIES OF LIABILITY. EACH PARTY
REPRESENTS THAT IT HAS CONSULTED WITH COUNSEL REGARDING THE MEANING AND EFFECT
OF THE FOREGOING WAIVER OF ITS RIGHT TO A JURY TRIAL.

 

15.         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof.

 

16.         Counterparts.  This Agreement may be executed in any number of
counterparts, and by facsimile, photo or other electronic means, each of which
shall be effective only upon delivery and thereafter shall be deemed to be an
original, and all of which shall be taken to be one and the same instrument with
the same effect as if each of the parties hereto had signed the same signature
page.

 

17.         Severability.  The invalidity of any provision of this Agreement or
portion of a provision shall not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision.

 

18.         Further Assurances.  The Stockholders shall execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purpose of this Agreement.

 

19.         Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the State of Illinois, in addition to any other remedy
to which they are entitled at law or in equity.

 

20.         Notices.  All notices hereunder shall be in writing and shall be
delivered by hand, by facsimile (or photo or other electronic means), by local
messenger, or by reputable overnight courier. Notices shall be deemed given:
(1) when received, if delivered by hand or local messenger; (2) when sent, if
sent by facsimile, photo or other electronic means during the recipient’s normal
business hours; (3) on the first business day after being sent, if sent by
facsimile, photo or other electronic means other than during the recipient’s
normal business hours; and (4) one business day after being delivered to a
reputable overnight courier for next

 

9

--------------------------------------------------------------------------------


 

day delivery. A notice delivered by facsimile, photo or other electronic means
shall only be effective, however, if the notice is also given by hand, local
messenger or courier no later than two business days after its delivery by
facsimile, photo or other electronic means. All notices shall be addressed as
follows:

 

If to the Company:

 

GSE Holding, Inc.

19103 Gundle Road
Houston, TX 77073

Attention: Chief Executive Officer

Facsimile: (281) 230-8650

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654
Attention: Gerald T. Nowak, P.C.

Theodore A. Peto
Facsimile: (312) 862-2200

 

 

If to CHS or CHS Associates:

 

c/o Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175

Chicago, IL 60606

Attention:  Daniel J. Hennessy

Marcus J. George

Facsimile:  (312) 876-3854

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle Street
Chicago, IL 60654
Attention:  Gerald T. Nowak, P.C.

Theodore A. Peto
Facsimile: (312) 862-2200

 

or (in each case) to such other addresses or addressees as may be designated by
notice given in accordance with the provisions of this Section 20.

 

21.         No Strict Construction. The parties hereto jointly participated in
the negotiation and drafting of this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their collective mutual intent.

 

10

--------------------------------------------------------------------------------


 

This Agreement shall be construed as if drafted jointly by the parties hereto,
and no rule of strict construction shall be applied against any Person.

 

22.         Interpretation. Whenever the term “include” or “including” is used
in this Agreement, it shall mean “including, without limitation,” (whether or
not such language is specifically set forth) and shall not be deemed to limit
the range of possibilities to those items specifically enumerated. The words
“hereof”, “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision. Terms defined in the
singular have a comparable meaning when used in the plural and vice versa. Terms
defined in the current tense shall have a comparable meaning when used in the
past or future tense and vice versa. Terms defined as a noun shall have a
comparable meaning when used as an adjective, adverb, or verb and vice versa.

 

23.         Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or legal holiday

 

24.         Enforcement.  The parties hereto covenant and agree that the
disinterested members of the Board or the disinterested members of any Board
committee so designated by the Board have the right to enforce, waive or take
any other action with respect to this Agreement on behalf of the Company.

 

*                                        
*                                        
*                                        
*                                         *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Stockholders Agreement on the day and year first above-written.

 

 

 

COMPANY:

 

 

 

GSE HOLDING, INC.

 

 

 

 

 

By:

/s/ Mark C. Arnold

 

Name:

Mark C. Arnold

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CHS:

 

 

 

 

 

CODE HENNESSY & SIMMONS IV LP

 

 

 

 

By:

CHS Management IV LP

 

Its:

General Partner

 

 

 

 

By:

Code Hennessy & Simmons LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel J. Hennessy

 

Name:

Daniel J. Hennessy

 

Title:

Partner

 

 

 

 

CHS ASSOCIATES:

 

 

 

 

CHS ASSOCIATES IV, L.P.

 

 

 

 

By:

Code Hennessy & Simmons LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel J. Hennessy

 

Name:

Daniel J. Hennessy

 

Title:

Partner

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

MINORITY STOCKHOLDERS:

 

 

 

 

 

 

By:

/s/ Michael G. Evans

 

Name:

Michael G. Evans

 

 

 

 

 

 

 

By:

/s/ Richard E. Goodrich

 

Name:

Richard E. Goodrich

 

 

 

 

 

 

 

By:

/s/ Robert C. Griffin

 

Name:

Robert C. Griffin

 

 

 

 

 

 

 

By:

/s/ Charles A. Sorrentino

 

Name:

Charles A. Sorrentino

 

 

 

 

 

 

 

By:

/s/ Mark C. Arnold

 

Name:

Mark C. Arnold

 

 

 

 

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

 

 

 

 

 

 

By:

/s/ Gregg Taylor

 

Name:

Gregg Taylor

 

 

 

 

 

 

 

By:

/s/ Peter R. McCourt

 

Name:

Peter R. McCourt

 

 

 

 

 

 

 

By:

/s/ Jeffery D. Nigh

 

Name:

Jeffery D. Nigh

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------